Filed 9/5/13 P. v. Robins CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B246898

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA394890)
         v.

DAVID VICTOR ROBINS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Monica
Bachner, Judge. Affirmed.
         Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                  ________________________________
       Defendant and appellant David Victor Robins was found guilty by jury of the
following sexual offenses of an unconscious person: counts 1-3—sexual penetration
(Pen. Code, § 289, subd. (d));1 counts 4-6—oral copulation (§ 288a, subd. (f)); and
counts 7-8—assault with intent to commit oral copulation or sexual penetration (§ 220,
subd. (a)(1)). Defendant admitted suffering a prior conviction under the three strikes law
(§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(i)) as to all counts and a prior conviction
under section 667, subdivision (a)(1), as to counts 7 and 8. The trial court sentenced
defendant to a total of 65 years in state prison.
       Defendant filed a timely notice of appeal. This court appointed counsel to
represent defendant on appeal. On July 10, 2013, appointed counsel filed a brief raising
no issues, asking this court to independently review the record for arguable appellate
contentions under People v. Wende (1979) 25 Cal.3d 436. Defendant was advised of his
right to file a supplemental brief within 30 days. No supplemental brief has been filed by
defendant.
       We have completed our independent review of the record. Viewed in the light
most favorable to the judgment, the record contains substantial evidence that 19-year-old
Gabriela H. went to Hollywood with friends on April 17, 2011. Gabriela, who had been
drinking, quickly became separated from her friends and spent time walking around
Hollywood. She eventually made contact with defendant. They drank together, Gabriela
saw a white pill in her hand, and passed out. Later that evening, defendant was observed
in an alley by various citizens, committing the charged sex offenses on Gabriela, who
was not moving. When police arrived in the alley, defendant and the unconscious
Gabriela were under a sleeping bag. Gabriela was unclothed from the waist down.
Evidence of rape committed by defendant of a 17-year-old girl in 2001 was admitted
under Evidence Code section 1108.




1      All statutory citations are to the Penal Code, unless otherwise indicated.


                                               2
      Our review of the record reveals no arguable contentions on appeal. The
convictions on the various counts are supported by substantial evidence. There are no
arguable evidentiary issues. The sentence imposed was within the range of that provided
by law. The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




             KRIEGLER, J.




We concur:




             TURNER, P. J.




             KUMAR, J.*




*     Judge of the Los Angeles County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                           3